UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4415


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAMES EARL CLODFELTER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00348-NCT-1)


Submitted:    January 6, 2009                 Decided:   February 6, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John   Archibald  Dusenbury,  Jr.,  Assistant Federal  Public
Defender, Greensboro, North Carolina, for Appellant.   Angela
Hewlett Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James       Earl     Clodfelter          appeals   his     sentence       to    240

months in prison after pleading guilty to possession with intent

to distribute seventy-seven grams of cocaine base, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2006), and possession of a

firearm       by    a     convicted     felon,          in   violation     of     18     U.S.C.

§ 922(g)(1) (2006).              On appeal, Clodfelter’s attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal but raising the issue of whether the district court erred

in imposing a sentence of 240 months in prison.                            Clodfelter was

notified of his right to file a pro se supplemental brief, but

he has not done so.              Finding no error, we affirm.

              We review a sentence for abuse of discretion.                                   See

Gall v. United States, 128 S. Ct. 586, 590 (2007).                                  The first

step in this review requires us to ensure that the district

court     committed         no     significant          procedural       error,      such      as

improperly         calculating       the     guideline         range.       United       States

v. Osborne,         514     F.3d     377,        387    (4th     Cir.),    cert.        denied,

128 S. Ct.         2525    (2008).          We    then       consider     the   substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                        Gall, 128 S. Ct. at 597.               When

reviewing      a    sentence       on   appeal,         we   presume     that   a      sentence

within    a    properly       calculated          guideline      range     is   reasonable.

                                                  2
United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).                                A

statutorily        required    sentence      is    per   se       reasonable.      United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

              We    have   reviewed    the     record      and      conclude    that    the

district court did not err or abuse its discretion in sentencing

Clodfelter,        and   his   sentence    is      reasonable.           The   Government

filed    an   information       of   prior     conviction          for   a   felony    drug

offense before entry of Clodfelter’s guilty plea, subjecting him

to a mandatory minimum prison term of twenty years under 21

U.S.C. § 841(b)(1)(A).            At sentencing, Clodfelter affirmed the

prior conviction.          Because Clodfelter’s ordinary guideline range

was less than 240 months, the district court properly found his

guideline sentence was 240 months and imposed that sentence.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We    therefore     affirm     the    district        court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.            If the client requests that a petition be

filed,    but      counsel     believes    that     such      a    petition     would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on the client.



                                           3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4